Citation Nr: 1613862	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to October 1985.

This matter is on appeal from rating decisions in February 2010 and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The Veteran testified before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is of record.

This appeal was remanded by the Board in December 2013 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's bilateral knee disorder was not shown in service or for many years thereafter, and is unrelated to service or a service connected problem.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected right ankle disability, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a bilateral knee disorder.  He has specifically asserted, most comprehensively at his hearing before the Board in July 2013, that he was often engaged in athletic activities that caused him to injure both knees in service.  He has also asserted that his knees have been worsened by an abnormal gait resulting from his service-connected right ankle disability. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do indicate that he was treated on some occasions for knee symptoms.  

For example, in July 1982, he was treated for complaints of a twisted knee.  However, this appeared to be mild, as his physical profile report precluded only the most physical activities and he was not precluded from marching or prolonged standing.  In any event, it does not appear that any such mild events led to an actual chronic disability, as there were no follow-up treatments.  

Significantly, the Veteran's separation physical examination in September 1985 fails to document any complaints of or observed symptoms related a disorder to either knee.  

Next, and more importantly, the post-service evidence does not reflect symptoms related to either knee until he filed his claim for benefit in October 2009.  The Board emphasizes that this first indication of a knee disorder is approximately 24 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of statements made by the Veteran and others regarding his assertions of knee symptoms since active duty.  In this regard, while Veteran is competent to discuss the nature of some disorders despite his status as a lay person, he is not competent diagnose a disorder such as knee arthritis, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Specifically, at his VA examination in January 2010, he stated that he began to experience knee symptoms in the right knee only a year before.  Significantly, an X-ray of the right knee taken at that time was normal.  This VA examination contradicts statements of knee symptoms since service.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, with regard to the left knee claim, the Board notes that the Veteran did not claim entitlement to service connection for this disorder when he filed his original claim in October 2009, but waited over a year to submit a supplemental claim.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to a right knee disorder, but made no reference to the left knee disorder weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's past statements and actions.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty or to a service-connected disability, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of VA examiners who evaluated the Veteran's knees in January 2010, April 2013 and April 2014.  At the January 2010 VA examination, the examiner noted that there was no evidence of an altered gait at that time, nor was an altered gait noted during active duty.  Given this fact, the VA examiner determined that the Veteran's right knee complaints were not related to his right ankle disability.  

At his VA examination in April 2013, the examiner noted that bilateral osteoarthritis was present in both knees, which was not the case at the January 2010 VA examination.  However, the examiner determined that the Veteran's knee disorder was less likely than not related to his service-connected right ankle disability.  In providing this opinion, the examiner noted that X-rays of the Veteran's right ankle was normal at the time of the examination, and no altered gait was observed.  The examiner also suggested that the Veteran's ankle injury was too remote to have an impact on his more recent bilateral knee disorder.  

At his most recent VA examination in April 2014, the Veteran stated that he had received treatment for "minor bilateral knee problems" since service, but denied any major injuries since service.  After a thorough examination, the examiner reiterated the prior diagnosis of bilateral knee arthritis.  However, the examiner opined that this disorder was less likely than not related to his in-service symptoms.  In providing this opinion, the examiner noted that the Veteran denied any knee symptoms at the time of his separation physical examination in September 1985.  The examiner also noted that the Veteran's stated history of in-service knee injuries was inconsistent with the service treatment records.  While the examiner recognized the Veteran's assertions that he received treatment for knee symptoms since service, it was also noted that the Veteran had a long career in a physically demanding post-service occupation.  The examiner instead suggested that the Veteran's knee disorder is also more likely related to his large stature and relatively advanced age.  

The Board finds that the examinations are collectively adequate for evaluation purposes.  Specifically, the examiners each reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that any of the VA examiners was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his bilateral knee disability to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a knee disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because knee disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's bilateral knee disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

While the Veteran has mentioned receiving treatment from private facilities shortly after his release from active duty, these records could not be obtained.  In any event, the Board notes that the clinical evidence that is of record indicates that a bilateral knee disorder was not present until after 2010.  Indeed, X-rays taken in 2010 were normal.  Therefore, it is very unlikely that any of the evidence prior to 2010 would provide any information that would support the Veteran's claim.  

VA examinations with respect to the issue on appeal were also obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in July 2013, which complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), to include fully explaining the issue and suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his knee symptoms and how he believes that they are related to both active duty service and to his service-connected right ankle disability.  

Finally, this appeal was remanded by the Board in December 2013 in order to obtain a new VA opinion and to attempt to acquire additional treatment records.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in April 2014.  While the RO also attempted to acquire additional records, such efforts were unavailing.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in May 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a bilateral knee disorder, to include as secondary to a service-connected right ankle disability, is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


